RENDERED: FEBRUARY 12, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0507-MR


ESTATE OF JUSTIN REEDER                                            APPELLANT



                  APPEAL FROM BOYD CIRCUIT COURT
v.              HONORABLE GEORGE W. DAVIS, III, JUDGE
                       ACTION NO. 17-CR-00029



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                             OPINION AND ORDER
                             DISMISSING APPEAL

                                  ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: The Estate of Justin Reeder (“Appellant”) appeals

from an order of the Boyd Circuit Court denying Appellant’s Kentucky Rules of

Civil Procedure (“CR”) 60.02 motion to vacate a forfeiture order. Because

Appellant failed to name indispensable parties, we dismiss the appeal.
                   FACTS AND PROCEDURAL HISTORY

             The matter before us is the third appeal in related civil and criminal

proceedings arising from a missing person and death investigation conducted by

the Ashland Police Department in October, 2016. That investigation discovered

marijuana, weapons, drug paraphernalia, and approximately $123,000 in cash

located in a residence shared by the decedent, Justin Reeder, and his roommate,

Justice Keziah. In the interest of judicial economy, we adopt the factual and

procedural recitation from an Opinion of a panel of this Court in Estate of Reeder

v. Ashland Police Department, 588 S.W.3d 160 (Ky. App. 2019). The panel of this

Court stated as follows:

                    On October 17, 2016, APD received a missing
             person report on Justin Reeder. The report noted Reeder
             was last seen with Jacob Lane. Two days later, APD
             officers initiated a formal investigation after receiving
             reports that Reeder’s body was found in an unknown
             field. Upon hearing this report, APD officers
             interviewed Reeder’s parents at their home.

                    During the interview, Reeder’s mother consented
             to a search of Reeder’s bedroom. In its search, the
             officers discovered items believed to be related to drug
             trafficking. After that, the officers furthered their
             investigation by traveling to Reeder’s residence. Upon
             arrival, Reeder’s roommate, Justice Keziah, answered the
             door. Keziah invited the officers into the residence.
             Once inside, the officers smelled the strong odor of
             marijuana. Keziah admitted to having marijuana in the
             house and consented to the officers searching his room.




                                         -2-
       Once officers entered Keziah’s room, they saw
marijuana, weapons, drug paraphernalia, and a small
amount of cash in plain view. After searching the room,
officers discovered: (1) an AR-15 semi-automatic
weapon with a full magazine of armor-piercing
ammunition; (2) a 12-gauge shotgun; and (3) a five-
pound bucket with numerous bags of marijuana, pipes,
and other items related to drug trafficking. Upon finding
these items, the officers arrested Keziah. Later in the
investigation, APD officers obtained a search warrant for
Reeder’s home, enabling them to search the entirety of
the premises. In their search, officers seized items
indicative of drug trafficking, including: (1)
brownies/cookies believed to contain marijuana; (2) gun
parts; (3) ammunition; and (4) $123,000 in cash. A
grand jury indicted Keziah for felony trafficking of
marijuana and misdemeanor possession of drug
paraphernalia.

       In November 2016, Tim Reeder, Justin Reeder’s
father, petitioned the Boyd Circuit Court to be appointed
Administrator of the Estate, which the court granted. On
February 13, 2017, the Estate filed a motion to intervene
in Keziah’s criminal case, requesting to be made a party
and asserting its interest in $120,050 of the seized funds.
It argued in the motion that the amount listed belonged to
Reeder, was not involved in Keziah’s criminal case, and
rightfully belonged to the Estate.

      On February 24, 2017, the Commonwealth of
Kentucky offered a recommendation upon a guilty plea
of Keziah. In this, the Commonwealth stated it would
recommend a sentence of two years for the trafficking of
marijuana charge and one year on the possession of drug
paraphernalia charge. Further, both counts would run
concurrently and be probated for two years, upon the
condition that the contraband seized, including the
$123,000, be forfeited to APD. That same day, Keziah
pleaded guilty to the charges.


                            -3-
                        During Keziah’s sentencing, Judge Hagerman
                 indicated forfeiture would not be adjudicated on that
                 date. Also, he stated the motion to intervene was not
                 well taken and the Estate should file a separate civil
                 action. On May 1, 2017, Judge Hagerman entered an
                 order denying the Estate’s motion to intervene and, in a
                 separate order, ruled the seized money be forfeited to
                 APD.[1] The Boyd Circuit Court, Criminal Division, did
                 not serve the Estate with the order. Two days later,
                 Judge Hagerman entered an amended forfeiture order.[2]
                 And again, the Estate was not served.

                        On May 4, 2017, the Estate filed a complaint in the
                 Boyd Circuit Court, Civil Division, naming APD and
                 Keziah defendants. In its complaint, the Estate alleged
                 the court had jurisdiction to adjudicate the forfeiture
                 issue, determining ownership of the $120,050. In
                 December 2017, APD filed a motion for summary
                 judgment in the civil case, arguing no issues of material
                 fact existed because [Kentucky Revised Statutes
                 (KRS)] 218A.460 vests exclusive jurisdiction to
                 determine forfeiture issues in the court in which the
                 forfeiture proceeding has been requested. Also, it argued
                 the funds in question were properly ordered forfeited to
                 APD under the court’s May 1 and May 3, 2017, orders,
                 which were final orders that the Estate never appealed.

                        On December 22, 2017, the Estate filed a motion
                 for an extension of time to file an appeal in the Keziah
                 criminal case, 17-CR-00029. In its motion, the Estate
                 argued for an extension of time under CR 6.02, CR
                 73.02, and CR 77.04. Further, it argued: (1) Judge
                 Hagerman ruled the Estate had no standing to intervene
                 in the case; (2) no written orders reflecting said ruling
                 were entered until two months after the hearing; and (3)

1
 The order directed 15% of the sum to be payable to the Prosecutor’s Advisory Council for the
32nd Judicial Circuit (“PAC32”).
2
    The amended forfeiture order corrected the amount of the currency to be forfeited.

                                                 -4-
             the Boyd Circuit Court Clerk’s Office did not serve it
             with either order; thus, its failure to appeal within the
             mandated time constituted excusable neglect. The Boyd
             Circuit Court, Criminal Division, denied the motion and
             also denied the Estate’s motion to alter, amend, or vacate.
             The Estate appealed the denial to this Court. We
             dismissed the appeal.

                     On January 23, 2018, the Boyd Circuit Court, Civil
             Division, granted summary judgment in the case before
             us today. In its judgment, the trial court ruled that under
             KRS 24A.460, “a separate [civil] action . . . is not
             maintainable . . . [because] the only jurisdiction for the
             contest of the forfeited property would have been in 17-
             CR-29 in the Boyd Circuit Court.” It further found that
             “[t]he remedy of the [Estate] would have been to file an
             appeal from the Court’s Order denying the motion to
             intervene. . . . [And since] the appeal was not taken by
             the [Estate], in the criminal action, this action is now
             barred by res judicata.” The Estate filed a motion to
             alter, amend, or vacate the trial court’s judgment, but it
             was denied.

Id. 162-64 (citations and original footnotes omitted).

             This Court rendered an Opinion on October 18, 2019, affirming the

summary judgment in favor of the APD. Shortly thereafter, Appellant filed a

motion in the criminal proceeding to set aside the amended forfeiture order

pursuant to CR 60.02. In support of the motion, Appellant asserted that it never

received the May 2017 order of the Boyd Circuit Court denying its motion to

intervene. Specifically, Appellant argued that the apparent failure of the clerk to

serve Appellant with the order created excusable neglect for failing to timely




                                         -5-
appeal the amended forfeiture order. The circuit court entered an order denying

the motion for CR 60.02 relief, and this appeal followed.

                                     ANALYSIS

             Appellant now argues that the Boyd Circuit Court erred in denying its

CR 60.02 motion to set aside the amended forfeiture order. It contends that the

circuit court clerk’s failure to give it notice of the order denying its motion to

intervene creates excusable neglect for its failure to appeal the amended forfeiture

order. Appellant also argues that by virtue of Keziah’s waiver of any ownership

interest in the funds, Appellant has a meritorious claim to the money, and there is

no prejudice to the Commonwealth in this matter. Appellant seeks an opinion

reversing the trial court’s denial of its motion for CR 60.02 relief and remanding

the matter for disposition on the merits.

             In response, the Commonwealth (“Appellee”) argues that Appellant’s

failure to name indispensable parties to the appeal, namely the APD and PAC32, is

fatal to the appeal because they have a legal interest in the funds to which

Appellant claims entitlement. Appellee also argues that the CR 60.02 motion was

untimely and not otherwise supported by the facts and the law.

             An indispensable party is one whose absence prevents the court from

granting relief to the other parties. Browning v. Preece, 392 S.W.3d 388, 391 (Ky.

2013). A person is a necessary party before an appellate tribunal if he would be a


                                            -6-
necessary party before the trial court on remand for further proceedings. Kesler v.

Sheehan, 934 S.W.2d 254, 257 (Ky. 1996). The “failure to name an indispensable

party in the notice of appeal is a jurisdictional defect that cannot remedied[.]”

Browning, 392 S.W.3d at 391 (internal quotation marks and citation omitted).

             In Kesler, supra, for example, the Kentucky Supreme Court held that

residual legatees under a will were indispensable parties on appeal because they

had a legal interest in the disposition of the will. Kesler, 934 S.W.2d at 257. The

legatees in Kesler may properly be analogized to APD and PAC32, which not only

have a legal interest in the disposition of the forfeiture but in all likelihood

received the distribution in 2017. Similarly, a panel of this Court dismissed an

appeal upon concluding that a surety who guaranteed a criminal bond was an

indispensable party on appeal, as he had a pecuniary interest in the outcome of the

proceedings. McManomy v. Commonwealth, No. 2012-CA-000605-MR, 2013 WL

3897411 (Ky. App. Jul. 26, 2013).

             In 2017, the Boyd Circuit Court entered the forfeiture order dispersing

the funds to the APD and PAC32. This created a legal ownership interest in the

funds in favor of the APD and PAC32. “The final order of forfeiture by the court

shall perfect in the Commonwealth or appropriate law enforcement agency, as

provided in KRS 218A.420, right, title, and interest in and to the property.” KRS

218A.460(2). KRS 218A.420(4)(a) and (b) expressly provide for an 85%


                                           -7-
distribution to a law enforcement agency and 15% to a Prosecutor’s Advisory

Council.

                                 CONCLUSION

             The APD and PAC32 have right, title, and interest in and to the

forfeited property by virtue of the order of the Boyd Circuit Court and application

of KRS Chapter 218A. As such, they are indispensable parties to this appeal. As

they were not timely made parties to this appeal, we dismiss the appeal. The

remaining arguments as to CR 60.02 motion are moot.



             ALL CONCUR.



ENTERED: February 12, 2021                /s/ Larry E. Thompson
                                          Judge, Court of Appeals


BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Sebastian M. Joy                          Daniel Cameron
Catlettsburg, Kentucky                    Attorney General of Kentucky

                                          James C. Shackelford
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -8-